DETAILED ACTION
1.	This office action is in response to the communication filed on 10/07/2021.
2.	Claims 1-11 have been cancelled.
3.	Claims 19-25 have been withdrawn from consideration.
4.	Claims 12-26 are pending.  

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
7.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/511734 filed on 05/26/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Continued Examination Under 37 CFR 1.114
10/07/2021 has been entered.

Response to Arguments
9.	Applicant’s arguments, filed on 10/07/2021, have been fully considered but they are not persuasive.
Applicant’s argument: Applicant can find no teaching or suggestion in Vuillaume or Fischer 965, alone or in combination, of "obtain one or more predetermined cryptographic parameters representing one or more inputs to a modular inverse calculation; modify the one or more predetermined cryptographic parameters utilizing a randomly generated number; and initiate the cryptographic process by providing to the first processor the modified one or more predetermined cryptographic parameters as an input of the cryptographic process." 

Applicant’s support: Vuillaume and Fischer _965 appear to teach away from "modify the one or more non-random cryptographic parameters utilizing a randomly generated number." Vuillaume only discusses generation of random numbers.

Examiner’s response: The examiner notes that the limitation “non-random” is not recited in the rejected claim(s). In addition, the examiner directs applicant’s attention to see Vuillaume, paras. 65, 71, where r and/or A is/are generated random numbers; see paras. 102, 105 where r and/or A is/are integer(s); see paras. 228 and/or 232 where r and/or A is/are changed using a random number. In other words, Vuillaume discloses that r and/or A (i.e., one or more predetermined cryptographic parameters) is/are generated integers changed using a random generated number (Note: the limitation “non-random” is also not supported in the specification. The specification, paras. 27-30, discloses that a cryptographic parameter is an integer modified using a random number).

In addition, the examiner directs applicant’s attention to see Fischer_025, paras. 15 and/or 3, where integers (i.e. predetermined cryptographic parameters) with GCD=1 are inputted into an extended Euclidean algorithm (i.e. modular inverse calculation) to compute modular multiplicative inverse for determining a cryptographic key.

Furthermore, the examiner directs applicant’s attention to see Fischer_965, paras. 31, 44, where a CPU (i.e., second processor) comprises a random number generator to generate random numbers/values/bits for primer numbers (i.e. integers) (i.e., predetermined cryptographic parameters) (Note: see para. 5 for further illustration that a random number generator is used to generate prime numbers; see paras. 31, 36-37, where the co-processor, coupled to the CPU, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claim(s) 12-18 is/are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.
The claimed invention is/are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a system, and the claimed element(s), e.g., first processor, second processor, and/or random number generator, is/are non-statutory subject matter. The specification only gives examples for the meaning of a processor (see para. 13) and/or a random number generator (see para. 38); therefore the specification does not limit a processor and/or a random number generator to hardware device(s). Thus, applying the broadest reasonable interpretation in light of the specification, the claim(s) as a whole permits non-statutory embodiment, i.e. software per se.  
If the written specification supports, amending the claim(s) to comprise one or more of a hardware device would overcome the rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 12-18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuillaume (US 20130182839 A1) in views of Fischer (US 20150270965 A1, hereafter Fischer_965) and Fischer (US 20120237025 A1, hereafter Fischer_025).
Regarding claims 12 and 26:
Vuillaume discloses a system for performing a cryptographic process, the system comprising: 
a first processor to perform a cryptographic process [to generate a private cryptographic key for one or more of encryption or decryption] (see fig. 3 and para. 154 where a co-processor, e.g., co-processor 102, (i.e., a first processor) calculates a power residue; see para. 108 where a greatest common divisor (GCD) is calculated to determine a power residue. In other words, the co-processor calculates a GCD (i.e. a cryptographic process) to determine a power residue); and
a second processor coupled to the first processor (see fig. 3 for a CPU, e.g. CPU 101, (i.e., a second processor) coupled to the co-processor), the second procesor to: 
[obtain] one or more predetermined cryptographic parameters [representing one or more inputs to a modular inverse calculation] (see ; 
modify the one or more predetermined cryptographic parameters utilizing a randomly generated number (see paras. 228 and/or 232 where r and/or A is/are changed using a random number); and 
initiate the cryptographic process by [providing to the first processor] the modified one or more predetermined cryptographic parameters as an input of the cryptographic process (see para. 154 where an encryption program is executed by the CPU; see para. 160 where the encryption program uses the co-processor for power residue calculation; see para. 108 where a GCD is calculated using r, A and/or P to determine a power residue; see paras. 228 and/or 232 where r and/or A is/are changed using a random number. In other words, the CPU initiates the co-processor to calculate a GCD to determine a power residue for the encryption program executed by the CPU, wherein a GCD uses r, A and/or P as inputs).
Vuillaume does not, but Fischer_965 discloses:
a first processor configured to generate a private cryptographic key for one or more of encryption or decryption (see Fischer_965, para. 37 where a co-processor (i.e., first processor) generates a private key (i.e. private cryptographic key); see para. 32 where a private key is used for decryption);
a second processor to obtain one or more predetermined cryptographic parameters (see Fischer_965, paras. 31, 44, where a CPU (i.e., second processor) , and provide to the first processor the one or more predetermined cryptographic parameters (see Fischer_965, paras. 31, 36-37, where the co-processor, coupled to the CPU, receives the generated random numbers/values/bits to generates a key (e.g., public key or private key)).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume's invention by enhancing it for a first processor configured to generate a private cryptographic key for one or more of encryption or decryption; and a second processor to obtain one or more predetermined cryptographic parameters and provide to the first processor the one or more predetermined cryptographic parameters, as taught by Fischer_965, in order for the CPU to provide parameters to a co-processor to generate public key and/or private key (Fischer, paras. 35-37).
The combination of Vuillaume-Fischer_965 does not, but Fischer_025 discloses:
one or more predetermined cryptographic parameters representing one or more inputs to a modular inverse calculation (see Fischer_025, paras. 15 and/or 3, where integers (i.e. predetermined cryptographic parameters) with GCD=1 are inputted into an extended Euclidean algorithm (i.e. modular inverse calculation) to compute modular multiplicative inverse for determining a cryptographic key).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify 

Regarding claim 13:
Vuillaume discloses:
wherein the first processor is arranged such that one or more characteristics exhibited substantially while executing the cryptographic process are externally observable, and wherein the one or more characteristics include at least one of power consumption, timing information, magnetic field information, heat signature information, or a combination or sub-combination thereof (see paras. 98, 108).

Regarding claim 14:
Vuillaume discloses:
wherein the cryptographic process includes calculating a greatest common divisor of two of the modified one or more predetermined cryptographic parameters (see paras. 108, 228, 232).

Regarding claim 15:
Vuillaume as modified discloses:
wherein the cryptographic process is [a modular inverse calculation] (see Vuillaume, para. 108).
Vuillaume as modified does not, but Fischer_025 discloses:
a modular inverse calculation (see Fischer_025, para. 15, for a modular multiplicative inverse).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume-Fischer_965's invention by enhancing it for a modular inverse calculation, as taught by Fischer_025, in order for outputting a modular multiplicative inverse determined as a part of a private key (Fischer_025, para. 66).

Regarding claim 16:
Vuillaume does not, but Fischer_025 discloses:
wherein the modular inverse calculation includes an Extended Euclidean Greatest Common Divisor (XGCD) technique (see Fischer_025, paras. 3-4, 15 where a modular multiplicative inverse is computed using an Extended Euclidean algorithm with a GCD, i.e., an Extended Euclidean Greatest Common Divisor technique).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume-Fischer_965's invention by enhancing it so that the modular inverse calculation includes an Extended Euclidean Greatest Common Divisor (XGCD) technique, as taught by Fischer_025.  The motivation is the same as presented in claim 12.

Regarding claim 17:
Vuillaume does not, but Fischer_025 discloses:
wherein the XGCD technique includes a secure binary XGCD technique (see Fischer_025, paras. 4, 15 where a modular multiplicative inverse is computed using an Extended Euclidean algorithm with a GCD, i.e., an Extended Euclidean Greatest Common Divisor technique; see paras. 25-26 for a secure Extended Euclidean algorithm; see paras. 34-35 for a binary Extended Euclidean algorithm).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Vuillaume-Fischer_965's invention by enhancing it so that the XGCD technique includes a secure binary XGCD technique, as taught by Fischer_025.  The motivation is the same as presented in claim 12.

Regarding claim 18:
Vuillaume discloses:
a random number generator (see fig. 3 and/or para. 151 for a random number generator (RNG)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437